DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 09/09/2020.  These drawings are acceptable. 

Claim Status
Claims 1-11, 15, 16, 18-23 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 15, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (Haynes; US 2015/026821) in view of Oliver (Oliver; US 2002/0170595). 
As per claim 1, Haynes teaches an electronic shut-off device (one or more components depicted in FIG. 1), comprising: a first unit comprising an acoustic sensor configured to detect an acoustic signal from a signaling device (an acoustic sensor 16, which can be interpreted as a unit, is configured to detect an acoustic signal 28 from a smoke sensor 30; see e.g. FIG. 2 and para. [0046-47]);
comparator, which can be interpreted as a second unit, is able to pick up audible alarm from the smoke sensor, from other sounds, and output logical 1; see e.g. para. [0049]), and a trigger configure to output a shut-off signal as soon as the logic circuit has detected the acoustic signal (a trigger to output an off signal when the audible alarm is detected; see e.g. para. [0048], [0056] and abstract) and a second transceiver configured for bidirectional communication with the first unit. 
Even though Haynes teaches that a first unit comprising an acoustic sensor configured to detect an acoustic signal from a signaling device and a second unit comprising a logic circuit configured to distinguish the acoustic signal from other sounds and a trigger as discussed earlier, Haynes does not explicitly teach that the first and second units are separate from each other, there a plurality of first units, and the first and second units comprise transceivers wherein a second transceiver configured for bidirectional communication with the first unit. 
However, the disclosed acoustic sensor configured to detect an acoustic signal from a signaling device and the logic circuit configured to distinguish the acoustic signal from other sounds and a trigger can be incorporated into two separate devices because making these two components separate from each other can achieve desired purpose of having these components manufactured from different facilities which in turn may reduce cost to manufacture these components. Furthermore, making known devices separable from each other has been held obvious by courts as suggested by MPEP 2144.04, section V, part C. 
In addition, it would have been obvious to have a plurality of first units comprising an acoustic sensor. For example, Oliver teaches a system comprising a plurality of sensors 18, 20, 22 etc., including acoustic detection, positioned at different locations of a facility, wherein communication between the one of more of the disclosed units and a controller/signal generator 14 can be two-way such that the see e.g. para. [0038-39]). 
Haynes and Oliver are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system for intended purpose of improved safety (see e.g. para. [0039]).
As per claim 2, the electronic shut-off device as claimed in claim 1 and taught by Haynes and Oliver, wherein at least one of the first units of the electronic shut-off device is designed to be installed on an appliance to be shut off (the combination of Haynes and Oliver makes obvious one or more first units comprising the disclosed shut-off system of Haynes can be installed next to, or on, the appliance needs to shut-off; see e.g. FIG. 1). Even though Haynes does not teach that the system is installed in the appliance, it would have been obvious to merely integrate known parts because the skilled artisan would have understood that an integrated shut-off device predictably serve the same function as one installed on or next to the appliance needs to be shut-off because “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" is held obvious (see e.g. MPEP 2144.04, V, B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Haynes for the purpose of manufacturing the shut-off device and the appliance in a single facility which would be easier for end user who does not have to buy two separate items. 
As per claim 3, the electronic shut-off device as claimed in claim 1 and taught by Haynes and Oliver, wherein at least one of the first units of the electronic shut-off device can be arranged between an electrical mains connection of an appliance to be shut off and a mains supply, or a socket, or in the socket, or in an electrical fuse, or on a valve (the combination of Haynes and Oliver makes obvious one or more first units comprising a shut-off device is arranged between appliance mains connections and a socket 24; see e.g. FIG. 4 of Haynes).
As per claim 5, the electronic shut-off device as claimed in claim 1 and taught by Haynes and oliver, further comprising: a switch that in configured to trigger a powering-on or powering-off of at least one of the first units the shut-off device (the combination of Haynes and Oliver makes obvious one or more first units, whereine a reset power switch 89 to turn the appliance and the shut-off device on; see e.g. para. [0054-55] of Haynes). 
As per claim 6, the electronic shut-off device as claimed in claim 5 and taught by Haynes and Oliver, wherein the switch is user- controlled or time-controlled (Haynes further teaches that the disclosed system further comprises a time delay or time controlled disconnection of power, see e.g. [0056], as well as providing user control from a remote location; see e.g. para. [0008] and [0027]). 
As per claim 7, the electronic shut-off device as claimed in claim 1 and taught by Haynes and Oliver, further comprising: a memory configured to store characteristics of acoustic signals of signaling devices, wherein the logic circuit is configured to decide whether a signal detected by the acoustic sensor has the characteristics (the disclosed system of Haynes teaches that a processor 104 is programmed to evaluate and recognize a specific sound of fire or other alarm, see e.g. [0056], which means the processor, at least temporarily, stores the characteristics of acoustic signals of the fire or other alarm to carry out the evaluation and recognition. Alternatively, the characteristic of the specific sound or acoustic signals can be stored in the disclosed memory, see e.g. para. [0033], and provided to the processor when the processor is ready for the evaluation and recognition). 
As per claim 15, it is interpreted and rejected for comprising claim subject matter which is the same or similar in scope of claim 1. 
As per claim 16, the method as claimed in claim 15 and taught by Haynes and Oliver, further comprising: shutting off the appliance under control of a user when the shut-off signal is present allowing a user of the system, from a remote location, to determine if the electronic system has been activated and respond to an alarm, see e.g. para. [0008], using a mobile device for example; see e.g. para. [0027]). 
As per claim 18, the method as claimed in claim 15 and taught by Haynes and Oliver, further comprising: filtering sounds received by the acoustic sensor to analyze a specific frequency range (the disclosed system includes a microprocessor programmed to evaluate and recognize the specific sound of a fire or other alarm(s) and evaluate the duration of the alarm, see e.g. para. [0056], wherein the specific sound has a specific audible frequency range as known in the art) and/or a specific minimum volume of the received sounds using the logic circuit. 
As per claim 19, the method as claimed in any one of claims 15 and taught by Haynes and Oliver, further comprising: storing in a memory characteristics of acoustic signals from signaling devices, and determining by means of the logic circuit whether a signal detected by the acoustic sensor has the characteristics (the disclosed system of Haynes teaches that a processor 104 is programmed to evaluate and recognize a specific sound of fire or other alarm, see e.g. [0056], which means the processor, at least temporarily, stores the characteristics of acoustic signals of the fire or other alarm to carry out the evaluation and recognition. Alternatively, the characteristic of the specific sound or acoustic signals can be stored in the disclosed memory, see e.g. para. [0033], and provided to the processor when the processor is ready for the evaluation and recognition).
As per claim 20, the method as claimed in any one of claims 15 and taught by Haynes and Oliver, further comprising: wireless or wired communication of data about the acoustic signal to a second unit, evaluation of the data in the second unit (data about an acoustic signal is received by a microphone and sent to a comparator and evaluated; see e.g. [0050-51] of Haynes), and wireless or wired communication of the shut-off signal (communicating a command to generate a signal for a trigger to shut-off; see e.g. para. [0052-54] of Haynes). Haynes does not teach that the shutoff signal can be communicated to at least one of the first units. 
As discussed in analysis of merits of claim 1 or 15, it would have been obvious to have a plurality of first units since duplication of parts is held obvious by the courts. Furthermore, Oliver teaches that an alarm signal generated at one location in a facility can be communicated to different locations in that facility (see e.g. para. [0039]). Similarly, it would have been obvious to one of ordinary skill in the art to communicate a shutoff signal to one or more first units in order to covey alarm occurrence in one section of a facility to another sections of the facility in order to timely address the alarm occurrence/situation. 
Haynes and Oliver are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system for intended purpose of improved safety (see e.g. para. [0039]).
As per claim 22, Haynes teaches an electronic shut-off device, comprising: 
a first unit comprising a logic circuit configured to distinguish an acoustic signal from other sounds (an acoustic sensor and comparator, which can be interpreted as a unit, is configured to detect an acoustic signal 28 from a smoke sensor 30, see e.g. FIG. 2 and para. [0046-47] and [0049], by distinguishing sounds from other signals), 
a trigger configured to output a shut-off signal as soon as the logic circuit has detected the acoustic signal (a trigger to output an off signal when the audible alarm is detected; see e.g. para. [0048], [0056] and abstract).
Even though Haynes teaches a transmitter and encoder 18 for communicating with at least another receiver 22 (see e.g. FIG. 2 and [0046]), Hynes does not teach a first transceiver configured for bidirectional communication with a second transceiver in a plurality of second units. 
a first transceiver which can directionally communicate with a plurality of second units 14, 18, 20, 24 etc.; see e.g. para. [0038-39]). 
Haynes and Oliver are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system for intended purpose of improved safety (see e.g. para. [0039]). 
As per claim 23, the electronic shut-off device as claimed in claim 22 as taught by Haynes and Oliver, wherein Haynes does not teach that each of the plurality of second units comprises an acoustic sensor configured to detect an acoustic signal from a signaling device, the acoustic sensor being in communication with the second transceiver. 
Oliver, however, teaches plurality of second units comprises an acoustic sensor configured to detect an acoustic signal from a signaling device (the one or more second devices can comprise their own audible sensor[s] and can detect an audible signal through the control/signal generator; see e.g. para. [0038-39]), the acoustic sensor being in communication with the second transceiver (the acoustic sensor is in communication with a transceiver to carry out the two-way communication as taught in paragraph [0038-39]). 
Haynes and Oliver are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system for intended purpose of improved safety (see e.g. para. [0039]). 


s 4, 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of Oliver and further in view of Thorpe et al. (Thorpe; US 2014/0375144).
As per claim 4, the electronic shut-off device as claimed in claim 1 and taught by Haynes and Oliver, except the claimed subject matter wherein the shut-off signal is configured to switch off at least one of the first units of the shut-off device. 
However, it is known in the art to completely switch off a shut-off device when a dangerous situation is sensed. For example, Thorpe teaches switching off a shut-off device when an alarm condition is sensed, see e.g. para. [0082], which can be reset or restarted after it is switched off; see e.g. para. [0081] and [0101]. Oliver also teaches communicating an alarm signal to one or more units inside the same facility as discussed earlier (see e.g. para. [0039]). Therefore, it would have been obvious to one of ordinary skill in the art to convey an alarm signal or a switch off signal to one or more devices or units in a facility.
Haynes, Oliver and Thorpe are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of for fire prevention and minimization of damages as suggested by Thorpe (see e.g. para. [0005]).
As per claim 8, the electronic shut-off device as claimed in claim 7 and taught by Haynes and Oliver, except the claimed subject matter wherein the characteristics comprise a sound frequency range and/or a signal duration and/or a sound volume. 
Thorpe, however, teaches the shut-off device 10 is calibrated to later detect only those frequencies and cadence, or timing, which are heard while the device is in pairing mode or calibration mode (see e.g. para. [0052] and [0066]). Haynes, Oliver and Thorpe are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective 
As per claim 9, the electronic shut-off device as claimed in claim 1 and taught by Haynes and Oliver, except the claimed subject matter wherein the electronic shut-off device is supplied with voltage by an appliance to be shut off. 
Thorpe, however, teaches that a shut-off device is built integral to the appliance or apparatus which is to be controlled, see e.g. para. [0057], wherein the appliance is broadly interpreted as comprising the shut-off device and provides power to the integrated device. Haynes, Oliver and Thorpe are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of for fire prevention and minimization of damages as suggested by Thorpe (see e.g. para. [0005]).
As per claim 21, the method as claimed in any one of claims 15 and taught by Haynes, except the claimed subject matter supplying the acoustic sensor, the logic circuit and the trigger with voltage from a mains supply. 
Thorpe, however, teaches that one or more circuit components are connected to AC supply voltage through transformer and voltage regulator, see e.g. FIG. 11 and para. [0096]. It would have been obvious to one ordinary skill in the art that all of the components of the disclosed shut-off device of Haynes are powered through the main power supply as suggested by Haynes, see e.g. para. [0046], and Thorpe, see e.g. para. [0096]. 
Haynes, Oliver and Thorpe are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine their teachings for the purpose of an improved system where a separate power source is not required for the shut-off device which in turn can improve reliability of the system since a user does not . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of Oliver and further in view of Hooper et al. (Hooper; US 2015/0077243).
As per claim 10, the electronic shut-off device as claimed in claim 1 ad taught by Haynes and Oliver, wherein components of the electronic shut-off device are arranged on a common carrier. 
Hooper, however, teaches an electronic shut-off device wherein one or more components of the device are arranged on a printed circuit board 50 (see e.g. para. [0071]). Similarly, it would have been obvious to one of ordinary skill in the art to have all the components of the disclosed system of Haynes arranged on a printed circuit board. 
Haynes, Oliver and Hooper are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine their teachings in order to arrange all the components of shut-off device on a printed circuit board for the purpose of faster and/or cheaper manufacturing. 
As per claim 11, the electronic shut-off device as claimed in claim 10 and taught by Haynes, Oliver and Hooper, wherein Haynes does not teach that the common carrier is a printed circuit board. 
Hooper, however, teaches an electronic shut-off device wherein one or more components of the device are arranged on a printed circuit board 50 (see e.g. para. [0071]). Similarly, it would have been obvious to one of ordinary skill in the art to have all the components of the disclosed system of Haynes arranged on a printed circuit board. 
Haynes, Oliver and Hooper are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688